Citation Nr: 1542493	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 1999, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than February 11, 1999, to include whether there was clear and unmistakable error (CUE) in an August 1974 rating decision that denied service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to January 1974, with additional service in the United States Navy Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007, November 2008, and November 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's VA Form 9 dated in February 2013 and on a VA Form 9 dated in September 2014, the Veteran checked the boxes indicating that he did not want a Board hearing.  However, he wrote next to the boxes that he would like a hearing with "BVA Washington," but he was unable to travel to the Wichita Regional Office. The Veteran indicated that he would like a VA employee to come to his home to tell him all the issues of concern. In a submission dated in February 2013, the Veteran again reiterated his desire to have a "BVA Washington hearing" in his home. 

In response to the Veteran's requests, in August 2015, the Board sent the Veteran a hearing clarification letter informing the Veteran that he could not have a Board hearing in his home pursuant to 38 C.F.R. § 20.705. The Board informed the Veteran of his hearing options (video hearing at the Regional Office, in-person hearing at the Regional Office, Central Office hearing in Washington, DC, or no Board hearing) and asked the Veteran to indicate which option he preferred. In September 2015, the Veteran indicated that he desired an in-person hearing at his local VA Regional Office. Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  Thus, a remand of this issue is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




